DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-15 and 18-20 are allowed.  The claims are drawn to a solvent containing coating composition containing at least one oxidatively drying organic binder, at least on primary drier based on iron, at least one first secondary drier, solvent, water and at least one emulsifying agent.  In one embodiment, the coating composition has a water content which ranges from 2-40 % by weight.  In a second embodiment, the coating composition’s emulsifying agent is based on a film-forming polysaccharide resin in an amount from 0.1 to 10 % by weight.
The claims are allowable over the closest prior art as noted below:
Klaasen et al (US 2008/0108762) teaches a solvent-containing coating composition (Abstract) for a varnish coating ([0024]) containing an alkyd resin ([0008]) which has an oil length of 45-58 % ([0009]) which is considered a middle oil. It is an oxidative drying binder ([0020]).  The composition contains solvent (Abstract).  There are a mixture of driers including one based on an organic salt of iron ([0021]) and a second drier which is based on an organic salt of calcium or zirconium ([0021]).  These driers are different.  Klaasen teaches that the composition can also contain a surfactant ([0025]) which is an emulsifying agent.  Klaasen teaches that the composition can be either water borne or solvent borne (Abstract), however fails to teach that the composition contains both water and solvent.  It fails to teach the recited amount of water and fails to teach that the emulsifying agent is a film forming polysaccharide resin.
Gothlich et al (US 2008/0233390) teaches a coating composition (Abstract) which can contain an alkyd resin ([0103]) which contains an organic solvent ([0199]) and teaches that it is possible for 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764